 

Exhibit 10.11

Asiainfo-Linkage Technologies (China), Inc

Confidentiality and Non-Competition Agreement

Party A: Name: AsiaInfo-Linkage Technologies (China), Limited

Address: Zhongdian Information Tower, No.6 Zhongguancun South Street, Haidian

District, Beijing, P.R.China

Legal representative: Jun Wu

Party B: Name: Jun Wu

Address:

ID card No.:

Party A and Party B mutually recognize that Party B has the obligation to abide
by certain information security and trade secret laws and regulations. Party A
and Part B acknowledge and agree that any such violation may be subject to
liabilities under certain provisions of Chinese criminal laws, the relevant
sections of which are attached hereto as Exhibit A.

Party A and Party B mutually recognize that Party B may have access to or become
aware of the trade secrets of Party A and any Third Party during the employment
of Party B, and that the trade secrets of Party A and / or any Third Party have
significant effect on their competitive advantages in the market. Party B
acknowledges that, if the trade secrets of Party A and/ or any Third Party are
not effectively protected, the production and operations of Party A and / or any
Third Party may be threatened, and the company may even sustain irrecoverable
losses. Therefore, it is Party B’s obligation to keep the trade secrets of Party
A and / or any Third Party confidential. Party A and Party B also agree that
Party B might have access to certain Third Party’s business operation system or
telecommunications network and information during the employment, thus it is
also Party B’s obligation to strictly comply with any Third Party’s operation
rules and protect telecommunications network and information security. In
consideration of the foregoing, Party A and Party B hereby enter into this
agreement in accordance with the current applicable laws and regulations of the
People’s Republic of China with respect to maintaining the confidentiality of
the Trade Secrets of Party A by Party B and Party B’s certain non-competition
obligations during the period when Party B is employed by Party A and after
Party B’s employment with Party A is terminated.

 

1. General principles and definitions

 

  1.1 In order to protect the legal rights and interests of both parties, the
following principles shall apply to this agreement: this agreement should
prevent any unfair competition activities against Party A as well as to ensure
that the Party B’s legal rights are fully protected.

 

  1.2 The “Service Term” referred to in this agreement shall mean the period
from the time when Party B commences to receive salary from Party A to the time
of termination (or extinguishment) of the labor relation between Party A and
Party B.

 

  1.3 A “Separation” referred to in this agreement shall mean that either party
expressly indicates the intention to dissolve or terminate the employment
relation and put such intention into action, and shall comprise of all regular
separations, such as resignation, dismissal, or dissolution or termination of
the labor (contract) relation, and all irregular separations.

 

  1.4 A “Third Party” referred in this Agreement shall mean any person or entity
that is related to either Party A or Party B, including but not limited to Party
A’s customers, suppliers, business partners and Party B’s prior employers.

 

  1.5 The “Trade Secrets” referred to in this Agreement shall mean any technical
or operational information which are unknown to the public, and may generate
economic benefits for Party A and / or any Third Party, with practicability, and
are subject to Party A and /or any Third Party’s confidentiality measures,
regardless whether it is owned by Party A or any Third Party to whom Party A is
subject to confidentiality obligations and liabilities. Trade Secrets shall
include but not be limited to:

 

  1.5.1 items for which Party A has organized R&D or which are otherwise
obtained by Party A, and which may have specific complete technical contents, or
may constitute a technical resolution for a product or technology and
improvements thereof, or may be part of the technical elements of a certain
product or technology, including but not limited to (1) software product designs
currently owned, developed or conceived by Party A and/ or any Third Party;
(2) computer programs; (3) information and materials concerning the service
projects currently owned, developed or conceived by Party A and/ or any Third
Party;



--------------------------------------------------------------------------------

 

  1.5.2 the entirety or elements of Party A’s and / or any Third Party’s
business strategies, forecasts, business and marketing plans, business operation
scope and management decision, various non-public information known by the
company, project management, technical management, archive management, quality
management methods, pricing methods, development plans, investment plans,
operation rules, commercial network, client name-lists, goods supply
information, advertising planning, management experience, financial status,
price lists, human resources planning, company structure information, internal
rules and policies, business rules, bid prices and bid documents, and other
relevant resolutions, documents and letters, etc.; the data, documents,
experimental reports, base stations distributed data and other information of
Party A and /or any Third Party’s network planning and operation;

 

  1.5.3 Party A and /or any Third Party’s customer information, including but
not limited to, customer database, call records, customers’ names, mobile
numbers, passwords, itemized bills, monthly bills, SIM card information,
addresses, contact information and other customer information of similar nature;
any electronic information included in Party A and /or any Third Party’s IT
operation support systems, databases, including but not limited to electronic
documents, notices, data, internal materials, information and emails which are
relevant to Party A and / or any Third Party’s Trade Secret; and

 

  1.5.4 any information on Party A and / or any Third Party’s on-going or
pending business dealings, including but not limited to draft agreements,
performing agreements, or issues involving customers’ claims, arbitrations or
litigations, dispositions of assets or rights, etc.

Media and Form of Trade Secret

The media and form of the Trade Secret include but not limited to letters,
graphs and tables, video and electronic documents, etc. which may be in written
or verbal format. All Trade Secret shall be subject to this Agreement regardless
whether it is marked confidential.

 

  1.6 A “Competing Unit” referred to in this agreement shall mean any
individual, company, enterprise, partnership, department, association,
institutional unit, social entity or other organization which engages in the
same kind of business as Party A (including similar business), or provides the
same kind of services as Party A, or constitutes an actual or potential
competition against the business of Party A within the territorial scope of
Mainland China, Hong Kong, Macau, and Taiwan area. These competing units include
but are not limited to the following:

 

  1.6.1 An enterprise which is in the same industry as Party A;

 

  1.6.2 An enterprise or organization of any other type (or in any other
industry) which engages in any business identical or similar to the main
services performed by Party B for Party A;

 

  1.6.3 A company, enterprise, or other organization which provides professional
consultation or advisory services to the enterprises or organizations referred
to in the preceding paragraphs.

 

  1.7 The “Non-competition Obligations” referred to in this agreement shall mean
the obligations set forth in Article 4 of this agreement.

 

2. Protection of Trade Secrets and Assignment of Intellectual Property Rights

 

  2.1 Only designated individuals shall produce, receive and send, transfer,
use, copy, excerpt, save and destroy the documents, materials and other items
with the Trade Secret. Party B may not access to those Trade Secret that are not
necessary to fulfill his job responsibilities. Party B may not copy or excerpt
any Trade Secret without authorization. Proper safety measures must be taken
when receive and send, transfer and retrieve the Trade Secret.

Unless authorized, Party B may not disclose the Trade Secret through any
personal communications and correspondences, nor discuss the Trade Secret in
public, nor transfer Trade Secret by any other means. Party B shall obtain prior
approval from Party A when disclose the Trade Secret during any business
communications and cooperation discussions. In case Party B realizes that the
Trade Secret is inadvertently disclosed or is pending inadvertent disclosure,
Party B shall immediately report to Party A and shall take remedial measures as
instructed by Part A.

Party B agrees not to divulge, disclose, provide or disseminate, in any manner
to any person or entity (including those employees of Party A, who may not
access to the Trade Secret according to Party A’s confidential policy) at any
time, or utilize the Trade Secret improperly when performing his job duties,
without Party A’s and / or any Third Party’s express written consent.

 

  2.2 Party B agrees to hold the Trade Secret confidential and not to use any
Trade Secret after the termination of his employment with Party A in the same
manner as if it was during the Service Term.



--------------------------------------------------------------------------------

 

All Party A and / or any Third Party’s Trade Secret, which are possessed or
controlled by Party B, including but not limited to equipment, CDs, magnetic
disks, magnetic tapes, notebooks, memoranda, reports, archives, samples, books,
correspondence, lists, other written and graphic records, or in any other forms,
shall be Party A’s property. Party B shall return the foregoing upon Party B’s
Separation or Party A’s request.

 

  2.3 Party B undertakes not to disclose the Trade Secrets of Party A and / or
any Third Party under this agreement to any subsequent employer(s) of Party B.

 

  2.4 Unless with Party A’s authorization and consent in writing, all the
inventions made by Party B in connection with his/her own job, either separately
or jointly with others, during his/her Service Term, shall be owned by Party A.

 

  2.5 Party B shall have the obligation to disclose to Party A all the
intellectual property rights applied or obtained by Party B during the Service
Term and within one year after Party B’s Separation.

 

  2.6 Party B undertakes that the intellectual property rights to the patents
and all other intellectual properties accomplished by Party B in connection with
his/her own job or assignments at Party A within one year following his/her
Separation from Party A shall be owned by Party A.

 

3. Third-Party Procedures and Telecommunication Network and Information Security

 

  3.1 During Party B’s Service Term, if Party B is engaged in any project
assignments for a Third Party, Party B shall strictly abide by such Third
Party’s rules and regulations on safety, work process and confidentiality and
privacy.

 

  3.2 Unless and until upon written approval of Party A and / or the Third
Party, Party B shall not access any Third Party’s product data, or add, delete,
revise any data or program in the Third Party’s system or software.

 

  3.3 Party B agrees that Party B shall not take any non-work related
individuals to the Third Party’s business location.

 

  3.4 Party B may not engage in any behavior which might compromise Party B and
/ or the Third Party’s telecommunications network security and information
security:

 

  3.4.1 Party B may not use Party A or any Third Party’s telecommunications
networks to produce, copy, publish and transmit any information that are in
violation of applicable Chinese rules and regulations, including information
that:

 

  3.4.1.1 violates the fundamental principles of the Chinese constitution;

 

  3.4.1.2 be detrimental to state security, state secrecy, state power as well
as national unification;

 

  3.4.1.3 impairs state honor and interests;

 

  3.4.1.4 agitates ethnic hatred and discrimination, and jeopardizes ethnic
solidarity;

 

  3.4.1.5 violates state religious policies by promoting cult, feudalism and
superstition;

 

  3.4.1.6 spreads rumor and disturb social stability;

 

  3.4.1.7 promotes obscenity, eroticism, gambling, violence, homicide and terror
or the abetment of criminality;

 

  3.4.1.8 insults or slander others or violate the legal right of others; and

 

  3.4.1.9 any other contents that are prohibited by Chinese laws and
regulations.

 

  3.4.2 Party B may not engage in any activity that may endanger Party A and /
or the Third Party’s telecommunications network security and information
security, including but not limited to:

 

  3.4.2.1 deleting or modifying the functions of telecommunications networks or
the data stored, processed and transmitted and the application programs thereof;

 

  3.4.2.2 stealing or destroying the information of others, or carrying out any
activities that are harmful to the lawful rights and interests of others by
using Party A and / or the Third Party’s telecommunications networks;

 

  3.4.2.3 producing, copying and transmitting computer viruses or attacking
Party A and /or any Third Party’s telecommunications networks and other
telecommunications facilities; and

 

  3.4.2.4 carrying out other activities harmful to telecommunications network
security and information security.

 

  3.4.3 Party B may not disclose or use any information transmitted by Party A
and / or the Third Party’s customers through the telecommunications network
without proper authorization.



--------------------------------------------------------------------------------

 

  3.4.4 Party B may not wiretap, copy, modify customers’ communication
information, provide conveniences for others to wiretap, copy, modify customers’
communication information.

 

  3.4.5 Party B shall abide by Party’s A code of ethics. Party B may not
misappropriate any resources available through Party A and / or the Third
Party’s telecommunications network including any customers’ numbers, card
numbers, and passwords, etc.

 

4. Non-competition clause

 

  4.1 Party B undertakes not to engage in, for his/her own or on behalf of
others, or participate in the operation of, any business which is competing with
Party A directly or indirectly, during his/her Service Term without Party A’s
prior written consent.

 

  4.2 During Party B’s Service Term, without Party A’s prior written consent,
Party B undertakes that: it will not pursue a second occupation; it will not
accept or acquire any position (including but not limited to a position of
partner, director, supervisor, shareholder, manager, staff member, agent,
consultant, etc) in any Competing Unit or any other economic organization or
social entity having direct economic relation with Party A; it will not provide
to such Competing Units with any advisory services (regardless whether with or
without compensation) or any other assistance (such as engaging in any business
the scope of which is identical or similar to the business which Party A is
currently undertaking or Party A may decide to develop from time to time); it
will not make use of his/her position at Party A in order to obtain benefits by
any improper means; it will not seek private interests for himself/herself by
utilizing his/her position and authority in Party A.

 

  4.3 Upon Separation from Party A due to any reason, without the prior written
consent of Party A, Party B shall not hold any position in any Competing Unit
within the period to which the economic compensation fee for non-competition
paid by Party A is applicable.

 

  4.4 Upon Separation from Party A due to any reason, without the prior written
consent of Party A, Party B will not establish and manage, either directly or
indirectly, any enterprise which is in competition with Party A, within the
period to which the economic compensation fee for non-competition paid by Party
A is applicable, including but not limited to the establishment or management
of:

 

  4.4.1 an enterprise which is in the same industry as Party A;

 

  4.4.2 an enterprise or organization of any other type (or in any other
industry) which engages in any business identical or similar to the main
services performed by Party B for Party A; or

 

  4.4.3 an enterprise, or other organization which provides professional
consultation or advisory services to the enterprise or organization, referred to
in the preceding paragraphs.

 

  4.5 At the time when Party B delivers a resignation notice to Party A or Party
A delivers a dismissal notice to Party B, namely, upon termination or
dissolution of the labor contract, Party B shall have the obligation to notify
Party A in writing of his/her true subsequent destination. During the
non-competition period in which Party B enjoys the economic compensation fee,
Party B shall have the obligation to notify Party A in writing of his/her each
new employer unit, position, and the business nature of the new employer unit.
The time limit for notice shall be one week from the date of commencement of
Party B’s employment at the new unit.

 

  4.6 Party B agrees that, during his/her Service Term and within two years from
his/her Separation from Party A, Party B warrants not to instigate, entice,
encourage, solicit, or otherwise attempt to affect, directly or indirectly, any
other staff member of Party A for the purpose of leaving Party A and serving
Party B or any other individual or entity; Party B warrants not to solicit Party
A’s clients or pervious clients for seizing their business and gaining direct or
indirect benefits, with the exception of Party B’s activities for performance of
his/her duties during the Service Term at Party A.

 

5. Payment of compensation fee

 

  5.1 Within one month after Party B’s Separation from Party A, Party A shall
decide whether it requests Party B to undertake the Non-competition Obligation
as well as the period of non-competition.

 

  5.2 If Party A decides to require Party B to undertake the Non-competition
Obligation, it shall pay the non-competition compensation fee according to
Article 5.3 of this agreement.

 

  5.3 The non-competition compensation fee shall be 50% of Party B’s annual
salary (if the local government stipulates a minimum more than this amount, such
minimum shall prevail). The non-competition period to which such compensation
fee is applicable shall be 12 months, commencing on the date of Party B’s
Separation from Party A.



--------------------------------------------------------------------------------

 

  5.4 The non-competition compensation fee to Party B stipulated in this
agreement is the total amount Party B deserved in the non-competition period,
which shall be paid in one of the following means:

 

  5.4.1 a lump sum payment payable one month after Party B’s termination date;
or

 

  5.4.2 a monthly payment payable to Party B after Party B’s termination. Such
payment is payable each month as long as Party B is subject to the
non-competition provisions of this Agreement.

The non-competition compensation fee shall be collected by Party B at Party A’s
corporate address (or paid by Party A to Party B via bank or post office). If
Party B refuses to receive the payment, Party A may submit the payment of the
compensation fee to the relevant authority for deposit according to law. The
time when such submission is completed shall be deemed to be the date of payment
of the compensation fee.

 

  5.5 If Party A fails to pay the non-competition compensation fee to Party B
within one month after Party B’s Separation, Party A shall be deemed to have
released Party B from the Non-competition Obligation (which means that Party B
may not be subject to the obligations set forth in and only in Articles 4.3 and
4.4). Upon such time, Party B shall not claim against Party A for payment of the
non-competition compensation fee in any manner (including but not limited to
arbitration or litigation).

 

6. Liabilities for breach of contract

 

  6.1 If Party B is in breach of any of the provisions set forth in Articles
2.1, 3, 4.1 and 4.2, Party A shall be entitled to terminate the employment
agreement immediately.

If Party B is in breach of any of the provisions set forth in Articles 2.1, 2.2,
2.3, 3.1, 3.2, 3.3, 3.4, 4.1, 4.2, 4.5 and 4.6 by way of non-performance or
improper performance of his/her obligations, Party A will affix the
administrative or civil liabilities on Party B in accordance with the relevant
laws, regulations and corporate rules; where the circumstance is serious, Party
A will additionally petition the judicial authorities to investigate into Party
B’s criminal liabilities. If Party A sustains any loss, Party B shall be liable
for compensation. If it is difficult to calculate the amount of such loss, the
amount of compensation shall be the greater of (1) no less than 50% of the
aggregate of Party B’s salary already paid by Party A and other expenses during
the Service Term; or (2) RMB300,000. If such compensation payment is
insufficient to pay for Party A’s actual damages, Party A reserves the right to
recover liquidated damages from Part B. The payment of the default penalty shall
not be intended as a dissolution or termination of Party B’s relevant
confidentiality obligation referred to above.

 

  6.2 If Party B deliberately utilizes the trade secrets of Party A and/ or any
Third Party or provides the trade secrets of Party A and/ or any Third Party to
new employer unit or other unit to use, develop, research and produce, and make
profit on it, Party B and the secret using unit shall be jointly and severally
liable to the loss of Party A and/ or any Third Party it there is any.

 

  6.3 If Party A paid the non-competition compensation fee to Party B as per the
provision of this agreement, and Party B did not perform the obligation of
non-competition (i.e. Party B failed to perform the obligation stipulated in
Art. 4.3 and 4.4), Party B shall be liable to Party A as follows: Party B shall
pay the default penalty to Party A in addition to the reimbursement of the total
amount of the non-competition compensation fee paid by Party A, and the amount
of the default penalty shall be 50% of the non-competition compensation fee
stipulated by this agreement. The reimbursement of the non-competition
compensation fee and the payment of the default penalty shall not intended as a
weakening, dissolution or termination of Party B’s non-competition obligation.

 

  6.4 During the period of existence of the labor relation between Party A and
Party B, Party A may directly deduct the full or part of the amount from the
salary, remuneration, bonus, various compensation fees, and other income due and
payable to Party B in order to recover Party A and or any Third Parties’ losses.
The damages borne by Party B to Party A shall include but not be limited to the
losses, direct and/or indirect, tangible and/or intangible, property and/or
non-property related, sustained by Party A and or any Third Parties due to Party
B’s breach of contract, as well as the reasonable expenses incurred by Party A
for investigation into Party B’s breaching activities.

 

  6.5 Whether this agreement terminates or not, Party A is entitled to claims
against Party B for any loss sustained by Party A at any time if Party A has
incurred any loss or Party A is subject to any claims from any Third Party due
to Party B’s infringement on the Trade Secret or violations of any Third Party’s
operation procedures. After Party B compensates the loss sustained by Party A
and / or any Third Party, Party B shall continue to subject to this agreement.



--------------------------------------------------------------------------------

 

7. Termination of Non-competition Obligation

The parties agree that Party B’s Non-competition obligation under Article 4
shall automatically terminate upon the occurrence of any of the following
circumstances:

 

  7.1 The non-competition period for Party B stipulated in this agreement
expires;

 

  7.2 Party A refuses to pay the non-competition compensation fee to Party B, or
delays the due payment of the compensation fee for one month or more without
justifiable cause; or

 

  7.3 Party A’s status as a legal person is terminated and there is no
successors and assigns to its rights and obligations.

 

8. Severability

The invalidity of any provision of this agreement shall not affect the validity,
legitimacy and enforceability of other provisions, and said invalid provision
shall be replaced by another valid, legal, and enforceable provision which
reflects the original intent of the parties to the greatest extent.

 

9. Notice

 

  9.1 Notices may be delivered in person, or by courier (including commercial
express delivery), registered mail, or public announcement.

 

  9.2 Notices shall be delivered to the following addresses, unless modified by
way of a prior written notice:

If to Party A:

Address:

Postal code:

Attention:

Telephone no.:

Facsimile no.:

If to Party B:

Address:

Postal code:

Attention:

Telephone no.:

Facsimile no.:

Email:

 

  9.3 Notices or correspondence shall be deemed effectively given

 

  9.3.1 upon the date on which the receiving party signs to acknowledge the
receipt if delivered by courier (including commercial express delivery); or

 

  9.3.2 seven (7) days after the date of issuance of the postal receipt by the
post office if delivered by registered mail.

 

10. Modification; waiver

 

  10.1 This agreement may only be amended or modified with the mutual consent of
both parties evidenced by a written document signed by them.

 

  10.2 The consent, waiver, or change rendered by either party to this agreement
with respect to a certain event shall only be applicable to that event, and
shall not be presumed as the approach of that party to any event of the same
kind which may occur in the future, unless otherwise expressly indicated in
writing.

 

  10.3 Failure or delay to exercise any right under or related to this agreement
by either party shall not be deemed as a waiver of such right.



--------------------------------------------------------------------------------

 

11. Related Parties

 

  11.1 During the Service Term, Party B may have contact or become familiar with
Trade Secrets of any of Party A’s related parties, or any individuals or
entities related to Party A’s related parties (including but not limited to
customers, suppliers and business partners of Party A’s related parties). Party
B shall be equally bound by this agreement with regards to the Trade Secret of
Party A’s related parties, or any individuals or entities that are related to
Party A’s related parties, including any rules and regulations regarding
third-party procedures. Party A and Party A’s related parties, may individually
or collectively seek any further damages that resulted from Party B’s violation
of this agreement.

 

  11.2 Party A’s related parties include, but not limited to: Lenovo AsiaInfo
Technologies (Chengdu), Inc. and Beijing Star VATS Technologies Inc. (China).

 

12. Signature

 

  12.1 Each party acknowledges that it has carefully reviewed and fully
understands the contents of all the provisions of this agreement and the legal
implication of these contents. This agreement shall become effective upon
signature / seal of Party A’s authorized representative and Party B.

 

  12.2 This agreement shall have two counterparts, each of which shall be held
by each party respectively, and all of which shall have equal legal force.

 

Party A (Seal): AsiaInfo-Linkage

Technologies (China), Limited

  Party B:  

/s/    Jun Wu

Date of signature: August 16, 2010  

Date of signature: August 16, 2010

(Seal of AsiaInfo-Linkage

Technologies (China), Limited)

   